

116 HR 4501 IH: Consumer Transaction Account Protection Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4501IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Williams (for himself and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Deposit Insurance Act to provide that the consumer transaction account
			 deposits of an insured depository institution are not considered to be
			 funds obtained by or through a deposit broker, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consumer Transaction Account Protection Act of 2019. 2.Limited exception for consumer transaction account depositsSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended by adding at the end the following new subsection:
			
				(j)Limited exception for consumer transaction account deposits
 (1)In generalConsumer transaction account deposits of an insured depository institution shall not be considered to be funds obtained, directly or indirectly, by or through a deposit broker.
 (2)Consumer transaction account deposit definedFor purposes of this subsection, the term consumer transaction account deposit means a deposit in a transaction account, as defined in section 19(b)(1) of the Federal Reserve Act, with an insured depository institution—
 (A)that is entirely covered by deposit insurance; (B)that is opened by a natural person;
 (C)that is held in the name of such natural person; (D)that is used monthly by such natural person to make payments to, and to receive deposits from, third parties; and
 (E)with respect to which only such natural person is recognized by the insured depository institution as being authorized to designate that withdrawals or payments be made from the account..
		